Citation Nr: 0627303	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of the 
fifth finger of the left hand.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a 
mental/psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to June 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The veteran testified before a Decision Review Officer in 
December 2005.  In addition, the veteran testified before the 
undersigned Board member in a May 2006 hearing held at the 
RO.

The veteran has asserted that he has disabilities of his 
right knee, left knee and the middle finger of his left hand 
attributable to service.  These issues are directed to the RO 
for appropriate action.

The issues of entitlement to service connection for a back 
disability and a mental/psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
disability of the fifth finger of the left hand in an 
September 1997 decision. 

2.  Evidence obtained since the September 1997 decision 
denying service connection for a disability of the fifth 
finger of the left hand is new and relates to unestablished 
facts necessary to substantiate the claim. 

3.  The veteran does not have a disability of the fifth 
finger of the left hand attributable to service.


CONCLUSIONS OF LAW

1.  The Board's September 1997 decision is final regarding 
entitlement to service connection for a disability of the 
fifth finger of the left hand.  38 U.S.C.A. § 7266 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2005).

2.  New and material evidence has been obtained regarding 
service connection for a disability of the fifth finger of 
the left hand since the September 1997 decision, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  A disability of the fifth finger of the left hand was not 
incurred in or aggravated by service.  §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements for service 
connection for a disability of the fifth finger of the left 
hand have been satisfied by the April 2005, January 2006 and 
March 2006 letters sent to the veteran.  In the April 2005 
letter, which was sent prior to the initial adjudication of 
the claim, VA informed the veteran that in order to reopen 
his claim the RO needed to receive new and material evidence.  
Although the Board does not make a determination as to 
whether this letter is sufficient to meet the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), any deficiency is 
harmless error as the Board's decision is favorable in regard 
to reopening the veteran's claim.  In the January 2006 
letter, the veteran was informed that to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  The April 2005 letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the VCAA notice to the 
veteran did include the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal should the claim be granted.  The Board, 
therefore, concludes that the VA has met the notice 
requirements outlined by Dingess. 

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided sufficient notice 
until the January 2006 letter, after the July 2005 rating 
decision on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  The Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Also, a supplemental statement of the case was 
issued after the January 2006 notice, making all relevant 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the March 2006 letter was provided after the last 
issued supplemental statement of the case, the Board finds 
that the veteran is not prejudiced by this timing deficiency.  
The March 2006 letter involved the notice issues of a 
disability rating and effective date that are not reached by 
a denial of the underlying benefits, and, thus, the veteran 
cannot be prejudiced by not receiving timely notice of these 
downstream issues.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical record  and VA treatment records.  
The Board notes that the RO sent requests for medical 
treatment records from the University of Pittsburgh Medical 
Center at Braddock, University of Pittsburgh Medical Center 
at McKeesport, and St. Francis Hospital.  The University of 
Pittsburgh Medical Center at Braddock sent a letter 
indicating that no records were found for the veteran.  As of 
this date, no response to the requests for records to the 
University of Pittsburgh Medical Center at McKeesport, and 
St. Francis Hospital has been received.

The Board notes that the veteran was provided a general VA 
examination in June 1995.  The examiner did not have access 
to the veteran's service medical records. Although a current 
medical examination, which includes review of the veteran's 
claims file and an opinion as to whether there is a 
connection between the veteran's service and his disability 
of the fifth finger of the left had was not obtained, the 
Board finds that VA was not under an obligation to provide 
such an examination, as it is not necessary to make a 
decision on this claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. §5103A(d).  Here, the evidence 
does not indicate that the veteran's fifth finger of the left 
hand disability may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  The veteran 
has not brought forth evidence suggestive of a causal 
connection between the veteran's disability of the fifth 
finger of the left hand and service.  

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Although the Board is aware of the veteran's 
contentions regarding missing evidence, the Board concludes 
that VA has made all reasonable attempts to locate available 
evidence to support the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d). 

The veteran alleged that he injured the fifth finger of the 
left hand during service.  The veteran testified that he 
incurred this injury after falling in a shower stall.  The 
veteran alleged that the non-skid mat on the floor of the 
shower had been removed and he slipped, causing several 
injuries.  

A July 1995 rating decision denied the veteran's claim for 
service connection.  The RO found insufficient evidence that 
the veteran had incurred an injury to his fifth finger of his 
left hand as the veteran's service medical records did not 
contain any complaint or treatment for such an injury.  In a 
September 1997 decision, the Board confirmed the RO's 
decision and the Board's decision became final.  Although the 
Board notes that the RO denied to reopen the claim, the Board 
must also address  the issue of reopening the veteran's 
claims.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  With these considerations, 
the Board must now review all of the evidence that has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision regarding each 
claim.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the September 1997 Board decision, the record 
included evidence that the veteran had a current disability 
of the fifth finger of the left hand.  The veteran asserted 
that he injured the finger in service.  Since the September 
1997 Board decision, the testimony of the veteran before the 
RO and before the Board has become part of the record.  In 
this testimony, the veteran alleged the manner in which his 
fifth finger of the left hand was injured in service.  The 
allegations regarding slipping in the shower had not 
previously been of record.  In addition, the veteran 
testified regarding names of persons who had knowledge of the 
incident and asserted that there were service medical records 
detailing these events that have not been obtained.  Such 
evidence relates to the unestablished fact that the veteran's 
incurred a disability of the fifth finger of the left hand 
during service.  Further, the evidence is not cumulative or 
redundant of previously submitted evidence.  Therefore, the 
Board concludes that the evidence is both new and material.  
The veteran's claim for service connection for a disability 
of the fifth finger of the left hand is reopened.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 
C.F.R. § 3.303(a).  When considering whether to grant service 
connection for a disability, VA shall consider all 
information and lay and medical evidence of record in a case.  
38 C.F.R. § 3.303(a).  Service connection is established by 
showing that the veteran sustained a service injury or 
disease, that he developed a chronic disability and that the 
service injury or disease proximately resulted in the 
disability.  See, e.g., Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

As noted, the veteran asserted that he fell in the shower and 
injured the fifth finger of his left hand when he fell 
against the cement walls of the shower stall.  The veteran 
testified that he was in confinement when the incident 
occurred.  The veteran further testified that he was treated 
for the injuries and put on profile for the injuries until 
his discharge from service.  The veteran's service medical 
records in the veteran's claims file contain no evidence of 
such an incident or any injury to the veteran's hands.  The 
record includes a document dated in June 1990 in which the 
veteran indicated that he did not desire a medical 
examination upon discharge from the service. 

The veteran underwent a VA examination in June 1995 in which 
the examiner diagnosed a history of injury to both hands with 
ankylosis of the first interphalangeal joint of the fifth 
finger of the left hand.  Medical evidence indicates that the 
veteran underwent a surgery to the fifth finger of the left 
hand in October 1999 in which the finger was fused, 
eliminating the veteran's ability to bend the finger.

As noted, the veteran submitted new and material evidence in 
this claim.  The additional evidence submitted by the 
veteran, however, is not sufficient or competent to 
demonstrate that the claimed injury was incurred in service.  
As noted, although the Board considered the veteran's 
assertion that additional service records exist that document 
the alleged injury, the Board concludes that there is no 
objective evidence that there are missing records from the 
veteran's service medical records.  The Board considers the 
veteran's waiver of a discharge examination supportive 
evidence that the veteran did not have known disabilities at 
the time of discharge.

The record contains evidence that the veteran has a current 
disability of the fifth finger of the left hand.  There is 
insufficient evidence, however, to indicate that the 
disability is related to service.  The Board notes that the 
veteran's contentions alone do not constitute competent 
medical opinion as he is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's assertions that he experiences a 
current disability of the fifth finger of the left hand due 
to an injury incurred in service is inadequate to 
substantiate the veteran's claim.  

Therefore, the Board finds that the veteran does not have a 
disability of the fifth finger of the left hand attributable 
to service.  In reaching this finding, the Board relies on 
the fact of there being a lack of evidence in the veteran's 
service medical records of any documented injury to the fifth 
finger of the left hand and that the earliest evidence of 
record documenting the injury is the June 1995 VA medical 
examination.  As the preponderance of the evidence indicates 
that the veteran does not have a disability of the fifth 
finger of the left hand attributable to service, the benefit 
of the doubt doctrine is inapplicable and the veteran's claim 
is denied.  See 38 U.S.C.A. § 5107. 


ORDER

Service connection for a disability of the fifth finger of 
the left hand is denied.


REMAND

In its July 2005 rating decision, the RO denied the veteran's 
claims to entitlement to service connection for drug and 
alcohol dependency (claimed as a mental condition) and a back 
disability.  The veteran filed a notice of disagreement in 
July 2005.  The Board concludes that the veteran asserted 
disagreement with the RO's denial of his claim for 
entitlement to service connection for a mental disorder. The 
Board notes that the veteran has not claimed a specific 
mental/psychiatric disorder.

In addition, the veteran noted disagreement with the RO's 
denial of his claim for entitlement to service connection for 
a back disability in the veteran's substantive appeal filed 
in November 2005.  The Board considers the veteran's 
statements contained in the November 2005 substantive appeal 
regarding his back disability to be a notice of disagreement 
in regard to that claim.

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, because the veteran expressed disagreement in a 
timely fashion regarding these two claims, these issues must 
be remanded in order for a statement of the case to be issued 
if the benefits sought cannot be granted.

This claims are therefore remanded for the following action:

The issues of entitlement to service 
connection for a mental disorder and 
entitlement to service connection for a 
back disability should be reviewed.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a statement of the case and 
advised of the appropriate time limits to 
perfect his appeal.  These issues should 
only be returned to the Board if an 
appeal is perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


